The proceedings had in this cause were similar to the proceedings had in State ex rel. v. Estate of Herman Topf etal., No. 16,086, ante 530, 13 N.E.2d 884, decided by this court March 29, 1938, and the error assigned on appeal in this cause is alleged error in striking appellant's claim from the files.
The claim in this case is similar to the claim in said cause No. 16,086, and is based on alleged ownership by decedent, at the time of his death, of twenty shares of stock in the West Side Bank of Evansville.
The record in this case does not show that any evidence was introduced. It does not show when the original administratrix was appointed, or when the report in final settlement was filed.
On authority of State ex rel. v. Estate of Herman Topf, No. 16,086, supra, we hold that no question is presented on appeal.
Judgment affirmed.
Kime, J., not participating.
 *Page 1